Citation Nr: 1034254	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

The matter of entitlement to a rating in excess of 30 percent for 
PTSD comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In addition, in May 2008, the RO denied entitlement to service 
connection for tinnitus.  A timely notice of disagreement with 
this decision was received in March 2009, but no statement of the 
case has been issued.  The matter is therefore remanded for 
issuance of a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination for the purpose of assessing the 
severity of the Veteran's PTSD was conducted in October 2007.  At 
his June 2010 Board hearing, the Veteran stated that his PTSD 
symptoms were getting worse.  See June 2010 Board hearing 
transcript, page 2 (first line of Veteran's personal testimony).  
This appears to be consistent with a VA record of treatment dated 
in March 2010, which indicates that the Veteran does not want to 
take an SSRI medication for his PTSD, assigns a Global Assessment 
of Functioning of 50, and states the Veteran was educated about 
emergency psychiatric treatment services available to him through 
the VA hospital and a national emergency psychiatric hotline.  
Because the Veteran and the medical evidence indicates that the 
Veteran's condition may have worsened since the most recent VA 
examination, a new VA examination must be scheduled for 
assessment of the Veteran's current level of psychiatric 
impairment.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
VAOPGCPREC 11-95.

Also, the claims file reflects that the Veteran is receiving 
ongoing treatment at VA health care facilities and at the Mesa 
Vet Center.  Letters from treating clinicians and a limited 
selection of treatment records were received into the claims file 
in June 2010.  All additional relevant VA and Vet Center 
treatment records must be obtained and associated with the claims 
file.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-
(3).
 
Documentation associated with the claims file indicates that the 
Veteran was scheduled for a state disability determination 
services consultative examination in September 2007 or October 
2007.  Such examinations may be scheduled for the purpose of 
adjudication of Social Security Administration (SSA) benefits 
clams.  In September 2007 the Veteran provided an authorization 
for release of medical information for records of a medical 
source statement provider or psychological disability examiner.  
The records of examination were received; however, this does not 
necessarily fulfill VA's statutory and regulatory duty to assist.  
The RO must contact the SSA and obtain and associate with the 
claims file copies of all of the Veteran's adjudicative and 
medical records regarding any application for SSA disability 
benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2).

In addition, as discussed in the introduction section above, a 
statement of the case must be issued on the matter of service 
connection for tinnitus.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a statement of the 
case on the matter of entitlement to service 
connection for tinnitus, and advise him of the 
requirements for timely perfecting his appeal.  
The Board finds that his claim was denied in 
May 2008 and a timely notice of disagreement 
was received in March 2009.  

2.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for psychiatric disability during 
the period from August 2006 (one year prior to 
the current claim for an increased rating for 
PTSD) to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO must seek to obtain all 
records of relevant treatment that have not 
been previously obtained from each health 
care provider the Veteran identifies.  

(b) The records sought must include all 
records of VA and Vet Center psychiatric 
treatment from August 2006 forward that have 
not been previously obtained.

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.
  
3.  Contact the Social Security Administration 
(SSA) and obtain and associate with the claims 
file copies of the Veteran's records regarding 
any application received from him for SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

4.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, and 
obtaining all available relevant treatment 
records, shall schedule the Veteran for a VA 
examination for the purpose of determining the 
current severity of the Veteran's service-
connected PTSD and its impact on his social and 
occupational functioning.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must set forth all current 
manifestations of the Veteran's psychiatric 
disability.

(d) The examiner must discuss the impact of 
the Veteran's PTSD on his occupational 
functioning and his ability to obtain or 
maintain employment.

(e) The examiner must discuss the impact of 
the Veteran's PTSD on his daily activities.

 (f) The examiner must assign a Global 
Assessment of Functioning (GAF) score and 
provide a rationale for the score assigned.
 
(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination-to determine the current 
severity of the Veteran's PTSD and its 
impact on his social and occupational 
functioning.  

5.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



